DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2022 has been entered.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: The closest prior art is that of: (A) WO2016/034604 (cited in the IDS date 12/17/2021), which discloses novel amylin and calcitonin receptor agonists (e.g., abstract, summary, claims); (B) WO2015/071229 (cited in the IDS dated 12/17/2021), which teaches mimetics of calcitonin able to activate the amylin receptor AMY-R (e.g., Tables 2, 2a Figure 3, page 33); (C) WO2010/085700 (cited in the IDS dated 12/17/2021), which describes peptides that are calcitonin and amylin analogs (e.g., abstract, pages 1-5, Examples); (D) US 4,639,510, which teaches calcitonin analogs comprising 79.6 % sequence identity to the instant SEQ ID NO:2 (e.g., cols. 1-2 of US ‘510 and search results file: 20220208 114138 us-17-554-022-2.rag, available via PAIR) and (E) WO2020/039051 (cited in the IDS dated 8/4/2022) discloses acylated calcitonin analogs that are similar (about 72%, KBP-372, page 48 and 51) but not identical to those claimed.  These references do not anticipate nor make prima facie obvious the instantly claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 08/2022